Appeal by defendant from an order granting reargument and, on reargument, adhering to the original determination granting temporary alimony of $100 a week and $1,000 counsel fee. Order modified by reducing the temporary alimony to $35 a week and the counsel fee to $200, with leave to plaintiff to apply for additional counsel fee at the trial. As so modified, order affirmed, without costs. In view of the fact that the trial is set for May 2, 1955, the matter of alimony and counsel fee should be left to the trial court. Appeal by defendant from an order punishing him for contempt for failure to pay temporary alimony and counsel fee. Order reversed, without costs, and motion to punish for contempt denied, without costs. In view of the reduction of temporary alimony and counsel fee while the cause is awaiting imminent trial, this order is reversed. Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.